DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 2-3, 5, 8-10, and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter because Zhang, Cho, and Guo do not teach performing a further set of actions, comprising: selecting the pool among the set of pools, whereby a respective pool is selected for each time the selection is performed the determination of the pool subscriber identity, whereby a respective pool subscriber identity is determined for each execution of the determination; and the check of the connection state, whereby a respective connection state is checked for each execution of the check, wherein the further set of actions is performed while the respective connection state indicates that the wireless device is denied access to the network node and while a number of executions of the selection of the pool is less than or equal to a value representing number of pools in the set of pools.
Claims 3 and 17-22 contain allowable subject matter based on their dependence on claim 2.
Claim 5 contains allowable subject matter because Zhang, Cho, and Guo do not teach wherein the first message indicates to the server node that a traffic subscriber identity is requested, and wherein the server node manages traffic subscriber identities, wherein the method further comprises: receiving at least one second message, comprising the traffic subscriber identity, from the server node.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 recites “a computer storage medium storing an executable computer program, the computer program comprising computer readable code units” in lines 1-2.  The specification does not clearly define the claimed “computer storage medium” and includes an open-ended description regarding “computer program carrier” and “computer readable medium” that does not exclude other media from the claim (see the Specification, page 24, lines 27-32 and page 25, lines 27-32).  One skilled in the art would understand the claimed “computer storage medium” to include a transitory signal because the specification does not clearly define the term and the above open-ended description does not exclude other media from the claim.   A claim for a computer storage medium including transitory signals is not considered to be directed to statutory subject matter.  Therefore, claim 15 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
The following art rejection is based on the best possible interpretation of the claim language in light of the rejection under 35 U.S.C 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


IV.	Claims 8-10 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the traffic subscriber identity” in line 4.  It is unclear what traffic subscriber identity the limitation is referring to because the claim does not earlier recite a traffic subscriber identity.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 10, 21, and 22 contain limitations similar to the ones recited above in claim 8 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above.
For purposes of examination the examiner will treat claims 9, 10, 21, and 22 as being dependent on claim 5.
The following art rejection is based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
V.	Claims 1, 4, 6-7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0065557 A1) in view of Cho et al. (US 2017/0245137 A1).
Regarding claim 1 Zhang teaches a method, performed by a subscriber identity component (106 & 108, Fig. 1), for providing a wireless device with access to a network node (management server and/or wireless network) (see paragraphs [0030] & [0035] and Fig. 1, the Virtual SIM card and SIM adapter communicate with remote SIM adapter 134 to provide access for the portable device to the second wireless network and reads on a method, performed by a subscriber identity component, for providing a wireless devices with access to a network node), the subscriber identity component being provisioned Virtual SIM card and SIM adapter include information that identifies the Virtual SIM card to the wireless network and reads on the subscriber identity component being provisioned with information defining the subscriber identity) method comprising: determining comparing service metrics for accessing a second network using on-board SIM versus using other SIM cards from a pool of SIM cards available and selecting a SIM card from the pool of SIM cards reads on determining ); checking a connection state relating to whether or not the wireless device is granted access to the network node by use of the pool subscriber identity; and when the connection state indicates that the wireless device is granted access to the network node, providing the wireless device with access to the network node based on the pool subscriber identity (see paragraph [0035] and Fig. 2, selecting the SIM card from the pool of SIM cards, registering into the second wireless network using the selected SIM card, and providing access to the second wireless network reads on checking a connection state relating to whether or not the wireless device is granted access to the network node by use of the pool subscriber identity; and when the connection state indicates that the wireless device is granted access to the network node, providing the wireless device with access to the network node based on the pool subscriber identity).
Zhang does not specifically teach the subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities.
Cho teaches a subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities.  
Cho teaches the subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities (see paragraph [0075] – [0078], the plurality of subscriber identification information sets including data sets including data identifying a subscriber reads on a subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscriber identity component in Zhang adapt to include being provisioned with information defining a set of pools relating to pool subscriber identities because subscriber identity pools such as the ones in Zhang are well known to include information sets or a data set for identifying a subscriber, a UICC, or USIM and key information for network access (see Cho, paragraph [0078] and Fig. 1).
Regarding claim 4 Zhang teaches transmitting a first message to a server node wherein the first message comprises a component identity relating to identification of the subscriber identity component comprised in the wireless device (see paragraphs [0030] & [0040], the SIM adapter together with the Virtual SIM card communicates with the Remote SIM adapter requests to assign a SIM card of the pool of SIM cards using information similar to that of the first SIM card in device and this reads on transmitting a first message to a server node wherein the first message comprises a component identity relating to identification of the subscriber identity component comprised in the wireless device).
Regarding claim 6 Zhang teaches where the first message comprises payload data to be sent to the server node, wherein the server node manages the payload data received from the wireless device (see paragraphs [0040], the request to the User Manager to assign a selected (see paragraph [0039]) SIM card to the wireless device using similar IMSI, MSISDN information reads on payload data to be sent to the server node, wherein the server node manages the payload data received from the wireless device).
Regarding claim 7 Zhang teaches receiving, via the network node, the information defining the set of pools from the server node (see paragraphs [0030] & [0039], the wireless access device has already selected a specific SIM card from the pool of SIM cards on the Management server and this indicates that the wireless access device has received the information regarding the SIM pools from the management server and reads on receiving, via the network node, the information defining the set of pools from the server node).
Regarding claim 11 Cho teaches wherein the subscriber identity component has been provisioned with no subscriber identity prior to first start-up (see paragraphs [0042], The Virtual SIM card is an empty card without any network or subscriber identity data stored inside.  The Virtual SIM cards dynamically assigned by the remote Management Server.  This reads on wherein the subscriber identity component has been provisioned with no subscriber identity prior to first start-up).
Regarding claim 14 Zhang teaches a wireless device (100, Fig. 1) comprising a subscriber identity component (106 & 108, Fig. 1), the subscriber identity component providing a wireless device with access to a network node (management server and/or wireless network) (see paragraphs [0030] & [0035] and Fig. 1, the Virtual SIM card and SIM adapter communicate with remote SIM adapter 134 to provide access for the wireless devices to the second wireless network and reads on a method, performed by a subscriber identity component, for providing a wireless device with access to a network node), the subscriber identity component being provisioned with information defining the subscriber identity (see paragraph [0035], Virtual SIM card and SIM adapter include information that identifies the Virtual SIM card to the wireless network and reads on the subscriber identity component being provisioned with information defining the subscriber identity) method comprising: determining comparing service metrics for accessing a second network using on-board SIM versus using other SIM cards from a pool of SIM cards available and selecting a SIM card from the pool of SIM cards reads on determining ); checking a connection state relating to whether or not the wireless device is granted access to the network node by use of the pool subscriber identity; and when the connection state indicates that the wireless device is granted access to the network node, providing the wireless device with access to selecting the SIM card from the pool of SIM cards, registering into the second wireless network using the selected SIM card, and providing access to the second wireless network reads on checking a connection state relating to whether or not the wireless device is granted access to the network node by use of the pool subscriber identity; and when the connection state indicates that the wireless device is granted access to the network node, providing the wireless device with access to the network node based on the pool subscriber identity).
Zhang does not specifically teach the subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities.
Cho teaches a subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities.  
Cho teaches the subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities (see paragraph [0075] – [0078], the plurality of subscriber identification information sets including data sets including data identifying a subscriber reads on a subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscriber identity component in Zhang adapt to include being provisioned with information defining a set of pools relating to pool subscriber identities because subscriber identity pools such as the ones in Zhang are well known to include information sets or a data set for identifying a subscriber, a UICC, or USIM and key information for network access (see Cho, paragraph [0078] and Fig. 1).
Regarding claim 15 Zhang teaches a computer storage medium storing an executable computer program (client software), the computer program comprising computer readable code units which when the Virtual SIM card and SIM adapter communicate with remote SIM adapter 134 to provide access for the wireless devices to the second wireless network and reads on a method, performed by a subscriber identity component, for providing a wireless device with access to a network node), the subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities (see paragraph [0035], Virtual SIM card and SIM adapter include information that identifies the Virtual SIM card to the wireless network and reads on the subscriber identity component being provisioned with information defining the subscriber identity), the method comprising: determining comparing service metrics for accessing a second network using on-board SIM versus using other SIM cards from a pool of SIM cards available and selecting a SIM card from the pool of SIM cards reads on determining ); checking a connection state relating to whether or not the wireless device is granted access to the network node by use of the pool subscriber identity; and when the connection state indicates that the wireless device is granted access to the network node, providing the wireless device with access to the network node based on the pool subscriber identity (see paragraph [0035] and Fig. 2, selecting the SIM card from the pool of SIM cards, registering into the second wireless network using the selected SIM card, and providing access to the second wireless network reads on checking a connection state relating to whether or not the wireless device is granted access to the network node by use of the pool subscriber identity; and when the connection state indicates that the wireless device is granted access to the network node, providing the wireless device with access to the network node based on the pool subscriber identity).

Cho teaches a subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities.  
Cho teaches the subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities (see paragraph [0075] – [0078], the plurality of subscriber identification information sets including data sets including data identifying a subscriber reads on a subscriber identity component being provisioned with information defining a set of pools relating to pool subscriber identities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscriber identity component in Zhang adapt to include being provisioned with information defining a set of pools relating to pool subscriber identities because subscriber identity pools such as the ones in Zhang are well known to include information sets or a data set for identifying a subscriber, a UICC, or USIM and key information for network access (see Cho, paragraph [0078] and Fig. 1).

VI.	Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2013/0065557 A1) in view of Cho et al. (US 2017/0245137 A1) and Guo et al. (US 2010/0120399 A1).
Regarding claim 12 Zhang and Cho teach the method according to claim 1 except for wherein each pool is associated with a respective region, wherein at least one respective region is at least partially non-overlapping with at least one further respective region (see paragraph [0063] and Fig. 5, six pools exist in an area and one pool ID is set for each pool, wherein, for example, Pool id 1 is non-overlapping with Pool id 4 and this reads on wherein each pool is associated with a respective region, wherein at least one respective region is at least partially non-overlapping with at least one further respective region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Zhang and Cho combination adapt to include wherein each pool is associated with a respective region, wherein at least one respective region is at least partially non-overlapping with at least one further respective region because it would allow for a more efficient network access and simplified network resource configuration (see Guo, paragraph [0019]).

Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korkiakoski et al. Pub. No.: US 2013/0288748 A1 discloses management of multiple subscriber identity modules.
Kaliner Pub. No.: US 2011/0136482 A1 discloses a method for over-the-air personalizing of chip cards in telecommunicates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        

March 23, 2021